Citation Nr: 0534622	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-06 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for partial defective 
hearing.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which continued a noncompensable disability rating 
for the veteran's service-connected partial defective 
hearing.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that an April 2002 VA audiological examination showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 78 decibels in the veteran's left ear, with 
speech recognition of 100 percent, corresponding to Level VII 
hearing.  Pure tone thresholds in the veteran's right ear 
averaged 19 decibels, with speech recognition of 100 percent, 
corresponding to Level I hearing.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for partial 
defective hearing have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 
6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records (SMRs) indicate that at the veteran's 
enlistment examination in November 1969, audiogram results in 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
10
LEFT
30
30
30
25
30

Speech audiometry results were not reported.  On the 
associated report of medical history, the veteran answered 
"yes" as to having or having had ear, nose, or throat 
problems, running ears, and hearing loss.  The examiner noted 
the veteran had ear problems since he was six years old.

In April 1969, the veteran reported to sick call complaining 
of a sore left ear, which had persisted for about 5 days.  On 
examination, there was tenderness, redness, and swelling in 
the veteran's left ear canal.  The impression was otitis 
externa in the left ear.  The veteran continued to complain 
of a draining infection and hearing loss in his left ear, and 
in May 1969, was transferred from Vietnam to the Bremerton 
Naval Hospital in Bremerton, Washington.  The veteran 
reported that he has had draining ears intermittently 
associated with hearing loss almost all of his life.  The 
diagnosis was chronic otitis media with mastoiditis and 
perforation, left tympanic membrane.  Based on that 
diagnosis, a Medical Review Board recommended the veteran be 
discharged from military service by reason of physical 
disability.  

In November 1969, the veteran initiated a formal claim for 
entitlement to service connection for an ear disability, and 
in a July 1970 rating decision, the RO granted service 
connection for partial defective hearing, assigning a 
noncompensable disability rating, effective from October 9, 
1969.  The veteran did not submit a notice of disagreement as 
to the July 1970 rating decision.

By way of background, the Board notes that at a March 1993 VA 
examination, the veteran reported that he has had numerous 
surgeries, from 1973 to 1991, in his left ear to treat 
cholesteatoma.

Private medical records dated November 1994 to June 2001 
indicate the veteran received treatment for his ear 
disability from P.H., MD.  In May 1996, the veteran requested 
Dr. P.H. check his cholesteatoma surgery, but reported he was 
having no symptoms at the time.  On examination, the 
veteran's cholesteatoma was diminished but scarring was 
noted.  On examining the veteran's ear in November 1996 and 
November 1997, the assessment was recurrent cholesteatoma 
with old scar tissue, but there were no signs of activity.  
In June 2001, Dr. P.H. reported the veteran's cholesteatoma 
was unchanged.  

In May 2001, the veteran initiated a formal claim for an 
increased rating as to his partial defective hearing, among 
other things.  

The veteran was afforded a VA examination in April 2002.  At 
that examination, the veteran reported decreased hearing in 
his left ear and also reported that he has had undergone five 
cholesteatoma surgeries on his left ear.  The examiner noted 
that while in the military, the veteran was exposed to 
artillery noise without hearing protection.  The veteran did 
not report having tinnitus.  At this examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
15
LEFT
Not 
reported
105
80
70
55

Speech audiometry revealed speech recognition ability of 100 
percent in both the left and right ear.  As to a diagnosis, 
the examiner stated that the veteran's hearing acuity was 
within normal limits according to VA criteria.  The examiner 
also stated that the veteran has a moderate to profound 
reverse slope mixed hearing loss with a 35 to 60 decibel air 
bone gap across frequencies, and that she did not believe the 
scores would improve.  

In a May 2002 rating decision, the RO continued the veteran's 
noncompensable percent disability rating.  In support of its 
decision, the RO indicated that the April 2002 audiogram 
results show the veteran's hearing is his left ear is worse 
than on the right, but both ears together show normal hearing 
according to VA criteria.  

In November 2002, the veteran submitted a timely notice of 
disagreement only as to his partial defective hearing claim.  
The veteran stated that he experiences constant "highway 
noise" in his left ear that inhibits his listening ability, 
especially during the frequent meetings he must attend at his 
job.  The veteran also stated that the described noise 
interrupts his sleep and causes him to speak louder than he 
should.  He also stated that his condition is a direct result 
of his service-connected chronic otitis medial with multiple 
left cholesteatomas, and that he has been discouraged from 
wearing hearing aids as they will trap moisture in his ear, 
which would aggravate the cholesteatomas in his left ear.

Private medical records from Dr. P.H. dated June 2002 to 
March 2005 indicate the veteran continued to receive 
treatment for his ear disability.  In June 2002, Dr. P.H. 
noted the veteran's cholesteatoma was unchanged, but in 
November 2003, the veteran reported that he noticed changes 
in his left ear regarding the cholesteatoma.  The assessment 
was cholesteatoma.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In a March 2005 letter, the RO informed the veteran of the 
types of evidence needed to substantiate his claim, as well 
as its duty to assist him in substantiating his claim under 
the VCAA.  In addition, the discussions in the January 2003 
Statement of the Case (SOC) and July 2005 Supplemental 
Statement of the Case (SSOC), issued during the pendency of 
this appeal, informed the veteran of the evidence necessary 
to warrant entitlement to the benefit sought.  

While the March 2005 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
January 2003 SOC contains the complete text of 38 C.F.R. 
§ 3.159(b)(1), which contains such notice.  All the above 
notices must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 19 
Vet. App. at 125.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional argument 
and evidence, thus curing (or rendering harmless) any 
previous omissions.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  For these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's statements regarding the effect that his 
service-connected partial defective hearing has had on his 
life have been duly noted by the Board.  However, in 
evaluating service-connected hearing impairments, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 20 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The 
rating schedule establishes eleven different auditory acuity 
levels, designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Table VI, Diagnostic Code (DC) 6100 (2005).  
In situations where service connection has been granted for 
defective hearing involving one ear, and the veteran does not 
have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XI.  See 38 C.F.R. §§ 4.85-
4.87, Table VII, DC 6100 (2005).  

Here, the Board notes that the RO rated the veteran's partial 
defective hearing at a noncompensable level of disability, 
without distinguishing whether the hearing impairment is 
bilateral or unilateral.  As a result, the Board will assume 
that the veteran's defective hearing is bilateral.  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2005).  The 
"unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id.  

The results of the April 2002 VA audiological examination 
indicate that there was an average pure tone threshold in the 
veteran's right ear of 78 decibels, with speech recognition 
of 100 percent, and an average of 19 decibels, with speech 
recognition of 100 percent in the left ear.  Evaluating these 
test scores using Table VI shows that the veteran's hearing 
acuity is at Level I in his right ear and Level II in his 
left ear, which results in a noncompensable evaluation.  

The evidence of record, however, shows that the veteran's 
hearing loss in the left ear fits the requirements of an 
unusual pattern of hearing impairment under 38 C.F.R. § 4.86, 
as he has a pure tone threshold of 55 decibels or more in all 
four frequencies in that ear.  See 38 C.F.R. § 4.86(a) 
(2005).  When this is present, a determination will be made 
as to the Roman numeral designation for hearing impairment 
from either Table VI or Table VI-A, whichever results in the 
higher numeral.  See Id.  The Board notes that the veteran is 
not entitled to consideration under 38 C.F.R. § 4.86(b) 
because the evidence does not show a pure tone threshold of 
30 decibels or less at 1000 Hz and 70 decibels or more at 
2000 Hz for either ear.

The Roman numeral designation for hearing impairment of the 
left ear under Table VIA is Roman numeral VII.  As this is 
higher than the Roman numeral designation under Table VI, the 
evaluation under Table VI-A will be used for the left ear.  
By combining the Roman numeral designations for hearing 
impairment of each ear (Level I in the right ear and Level 
VII in the left ear) and applying them to Table VII, it also 
results in a noncompensable evaluation for the veteran's 
partial defective hearing.  

In order to be assigned a 10 percent disability rating, the 
veteran would have to have Level II hearing in his right, 
better ear, or Level IV hearing in one ear and Level III 
hearing in the other ear.  None of the examination findings 
on VA examination reflect that level of disability.  Thus, 
the Board finds that the veteran is entitled to a 
noncompensable evaluation, and no more.  

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  We understand the 
veteran's concern that he experiences "highway noise," 
which inhibits his listening ability, but the criteria for 
rating hearing loss does not contemplate such complaints.  
Again, the Court has recognized that the assignment of 
disability ratings for hearing impairments are derived by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  See Lendenmann, 
3 Vet. App. at 349 (1992).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's partial bilateral hearing loss, the benefit-of-
the- doubt doctrine is inapplicable, and an increased rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to a compensable rating for partial defective 
hearing is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


